Title: From George Washington to Henry Knox, 13 October 1782
From: Washington, George
To: Knox, Henry


                  
                     
                     Dear SirHead Quarters 13th October 1782
                  
                  My being obliged to go down the River early yesterday morning, prevented my answering yours of the 11th yesterday.
                  I can say nothing decisive respecting the Invalid Regiment, untill the arrangements for the Winter are made: But I cannot concieve any duty more proper for them than that of Constitution Island will be, or where it will be more light.  They will have occasion for very few Centries, and those may be under cover—They will have comfortable Barracks and Fuel at hand—And the greater part of the Men, who were turned over to the Corps by the last Inspection, are as fit for stationary duty as any Men in the Army—Were there accommodations for the number you mention at Newburg—Their duty would be dispersed—hard and exposed.  
                  You may keep Van Schaicks Artificers, and the further number requisite shall be drawn from the line—perhaps there may be some Carpenters and Masons among the Levies allotted to the Wood service.  If there are, you may draw them from thence and replace them with Men who are not Artificers.
                  I should have thought the Quarter Master could have furnished the Teams necessary for the transportation of the materials from Fishkill, especially as he had been informed that there would be no call for them for the purpose of removing the Army.
                  I had always understood that the old Barracks on the Point had held 1300 Men—They might perhaps have been too much crouded with that number—You now say that the Barracks on the point, exclusive of that in Fort Clinton, will not hold 900 Men.  I would wish you to explain this.
                  I should have no objection to sending the prisoners of War taken to the Northward, to Albany, were there any means of keeping them there—There are no troops there except, perhaps, a small Guard to Lord Stirling—I cannot consent to send them to New York, as with an old Balance and those who have gone in with paroled Officers, the enemy already owe us 900 Men—They ought however to be removed from West Point to Philada by the first opportunity—The Germans, notwithstanding what they may say, are prisoners of War.  I am with great Esteem Dear Sir Yr most obt Servt
                  
                     
                        Go: Washington
                     
                  
                  
               